Name: Commission Regulation (EEC) No 948/84 of 5 April 1984 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 4 . 84 No L 96/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 948/84 of 5 April 1984 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 887/84 (3); Whereas application of the rules recalled in Regula ­ tion (EEC) No 887/84 to the facts known to the Commission indicates that export refunds for butter produced before the beginning of the 1984/85 marke ­ ting year should no longer be granted, HAS ADOPTED THIS REGULATION : Article 1 The amounts shown in column A of the Annex to Regulation (EEC) No 887/84 for products falling within heading No 04.03 of the Common Customs Tariff are replaced by '  Article 2 This Regulation shall enter into force on 6 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 90 , 1 . 4 . 1984, p. 10 . (3) OJ No L 91 , 1 . 4. 1984, p. 29 .